10
ll
12
13
14
15
16
17
18
19
20
21
09
23
24
25
26
27
28

 

 

DAVID L. ANDERSON (CABN 149604)
United States Attorney

HALLIE HOFFMAN (CABN 210020)
Chief, Criminal Division

CHRISTINA LIU (CABN 308362)
Assistant United States Attorney

450 Golden Gate Avenue, Box 36055
San Francisco, California 94102-3495
Telephone: (415) 436-7199

FAX: (415) 436-7027

Christina. Liu@usdoj.gov

 

Attorneys for United States of America
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION

meee
Rp

UNITED STATES OF AMERICA,

Plaintiff,
AND [PROROSED] ORDER

UNDER SEAT | --

Vv.

HOWARD WEISS,

)
)
)
)
)
)
)
)
Defendant. )
)
)

 

The United States, by and through undersigned counsel, hereby moves the Court for an order
sealing this Motion, the Indictment, the Arrest Warrant, this Sealing Order, and other related documents
in the above-referenced investigation. Disclosure of the specified documents may cause the subject of
the Indictment to flee, destroy evidence, or conceal on-going criminal activity, jeopardizing the progress
of the ongoing investigation and the arrest of the defendants.

Accordingly, the United States requests that the Court seals these documents, except that the
Clerk of Court shall provide copies of the sealed documents to employees of the United States
Attorney’s Office. The United States Attorney’s Office is permitted to share these documents as er
necessary with counsel for any defendant charged as a result of the investigation and with the United LZ ‘

States Capitol Police, which should be allowed to share the results of the investigation with other law 4h

MOT. TO SEAL AND [PROP.] ORDER

PENDELSEA LP

 
 

 

enforcement and intelligence agencies, including foreign law enforcement and intelligence agencies, for
use in investigation and prosecution.

The United States requests that these documents and this case be unsealed after the Arrest
Warrant has been executed.
DATED: January 16, 2020 Respectfully Submitted,

DAVID L. ANDERSON
United States Attorney

See7

CHRISTINA LIU
Assistant United States Attorney

Se ORDER

Upon motion of the United States and good cause having been shown, IT IS HEREBY
ORDERED that the government’s Motion, Indictment, Arrest Warrant, this Sealing Order, and other
related documents in this case shall be sealed, except that the Clerk of Court shall provide copies of the
sealed documents to employees of the United States Attorney’s Office. The United States Attorney’s
Office is permitted to share these documents as necessary with counsel for any defendant charged as a
result of this investigation and with the United States Capitol Police, which should be allowed to share
the results of the investigation with other law enforcement and intelligence agencies, including foreign
law enforcement and intelligence agencies, for use in investigation and prosecution.

These documents and this case shall be unsealed after the Arrest Warrant has been

executed.

DATED: |) -!lG-% =
THE HONORABLE SALLIE KIM
United States Magistrate Judge

MOT, TO SEAL AND [PROP.] ORDER

 
